DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.
Applicant’s election without traverse of Group I in the reply filed on 09/16/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Recited “the detachable top wall” lacks antecedent basis.  The recited limitation is indefinite because it is unclear to which top wall applicant is referring.  The examiner raises the question if applicant is referring to the top wall of claim 1, or if applicant is introducing an additional detachable top wall. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suedzucker (DE 20208624) in view of Applicant Admitted Prior Art (AAPA) and Nathan (GB 2526704).
Claims 1 and 14
Suedzucker discloses a packaging (100) configuration comprising a pallet/load carrier (1) comprising a top surface, a bottom surface and a height; a first stack of bagged goods (5), stacked on the pallet, and comprising at least two layers, and wherein the first stack of bagged goods has a total height; and a support structure (defined by sidewalls in combination with lid) situated over, and at least partially enclosing, the first stack of bagged goods, the support structure comprising at least four walls, wherein one of the walls is a top wall (lid), and wherein at least three of the walls are sidewalls that are each, independently, in a perpendicular orientation to the top wall, and wherein the support structure has a height that is greater than the height of first stack of goods (see figures), when the bottom end of at least one sidewall of the support structure is positioned on the top surface of the pallet; wherein an air gap is situated between a top layer of the first stack of bagged goods and the top wall of the support structure, and the air gap has a height (see figures).  Suedzucker discloses an air gap between top 


Suedzucker as modified does not specifically discloses the height of the air gap.  However, Applicant’s Specification discloses excessive load can compress the pellets resulting physical interlocking of the pellets and loss of flowability, wherein the higher pressure, the greater deformation, which becomes worse for lower layers of the stacked bagged pellets.  Then, lowering the stress on the bottom layers of the stack will reduce overall blocking of the bagged material (see page 1 lines 25-33).  It would have been obvious top one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Suedzucker reducing the amount of layers of the stack of bagged goods, to an amount of a low stress to the lower bagged goods to prevent physical interlocking and loss of flowability of the pellets.  After reducing the amount of bagged goods in the stack, an air gap from 1 to 6 cm would be provided between top of the support structure and the top surface of the stacked of bagged goods.
Claim 5
Suedzucker does not specifically discloses the strength of the top wall of the support structure.  However, it would have been obvious top one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Suedzucker having the top wall with the require strength in which the maximum deflection under a static load or under a dynamic load, each at ambient conditions, is less than the height of the air gap to properly support the weight of the second stack of bagged goods maintaining the air gap between the top surface of the bagged goods and the top wall.



Natham discloses the a pallet/rigid support panel structure placed between first and second packagings (see figures 8d and 8e).  After Suedzucker is modified by Nathan, a pallet would be placed over the top wall of the support structure from the first stack of bagged goods.
Claim 8
Nathan discloses the pallet/rigid support panel situated over, and in perpendicular orientation, to sidewalls of a support structure (see figures 8d and 8e).  After Suedzucker is modified by Nathan, the pallet/rigid support panel disposed on top of the top wall would be placed over and in perpendicular orientation to sidewalls of the support structure.
Claims 9 and 15
Suedzucker does not disclose the packaging configuration secured together by a plastic film.  However, Nathan discloses the uses of shrink wrap to secure loads to transport and reduce or minimize interference (see page 5 line 36 and page 6 lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Suedzucker including shrink wrap as taught by Nathan to secure the load and reduce or minimize interference.
Claim 11
Suedzucker does not disclose each bagged good is a bag containing from 20 kg to 25 kg free-flowing elastomeric polymer pellets.  However, Applicant’s Specification discloses 20-25kg bags free-flowing pelletized form is well-known (see page 1 lines 10-15).  It would have been obvious to one of ordinary skill in the art before the effective 
Claims 12 and 13
Suedzucker as modified does not disclose each bagged good with a bulk density of 30 Ib/ft^3 and the elastomeric polymer of the pellets with a density less than 0.875 g/cm^3.  However, Applicant’s Specification discloses the typical height for a bag of bagged goods is 5.45 to 6.81 inches ((60 to 75 inches of a stack)/11 layers of height) wherein the pellets has a density less than 0.875g/cm^3 (see page 1 lines 19-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Suedzucker having the bagged goods and the pellets with the density since the bulk density of 30 Ib/ft^3 and the pellets with a density less than 0.875 g/cm^3 is a typical configuration for a stack of bagged goods.
Claim 17
Suedzucker further discloses the stack of bagged goods comprises between three to eight layers.  After Sudzuecker is modified by Nathan, the first stack would include at least six layers and the second stack would include at least five layers.
Claim 18
Suedzucker further discloses the stack of bagged goods comprises between three to eight layers.  Sudzuecker as modified discloses the second stack including a bottom layer and the bottom layer has a percent change of stress no greater than 50%, wherein the percent change of stress is defined by the height of the second stack divided the sum of the first stack and second stack heights multiplied by 100.  After Suedzucker is .
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suedzucker (DE 20208624), Applicant Admitted Prior Art (AAPA) and Natham (GB 2526704) as applied to claim 1 above, and further in view of Green (US 2010/0147738).
Claim 3
Suedzucker further discloses the top wall of the support structure comprises a top cover/lid.  Suedzucker does not specify if the cover/lid is removable. However, Green discloses a packaging assembly (10) comprising a stack of products (12) placed over a pallet (14) and enclosed by a support structure (16) and a removable lid (40) (see [0035], [0036] and figure 5).  It would have been obvious top one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Suedzucker including the cover/lid being removable as taught by Green for easy removing the top bagged goods from the stack.
Claim 16
Suedzucker as modified discloses the second stack is stacked directly on the top wall.  Suedzucker further discloses the stack of bagged goods comprises between three to eight layers, with one layer being a bottom layer, the flowable pellets in the second stack bottom layer susceptible to massing when the second stack bottom layer is subjected to consolidation stress; and the packaging configuration maintains the pellets as free-flowing when each bagged good is removed from the pallet and opened.  Suedzucker does not discloses the top wall being detachable.  However, Green discloses a packaging assembly (10) comprising a stack of products (12) placed over a .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suedzucker (DE 20208624), Applicant Admitted Prior Art (AAPA) and Natham (GB 2526704) as applied to claim 1 above, and further in view of Iwata (US 2014/0008255).
Suedzucker further discloses at least one of the sidewalls being hinged.  Suedzucker as modified does not disclose the support structure including a latching mechanism.  However, Iwata  However, Iwata discloses a packaging assembly (10) comprising a sidewall/support structure (defined by 20 and 40) placed over a pallet (11), wherein the sidewall sidewall/support structure comprises a fasteners (defined by hooks 26 engaging with complementary hooks 53) (see figure 7 and [0097]).  It would have been obvious top one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls of Suedzucker including a fastening structure as taught by Iwata to properly secure the sidewalls of the support structure to each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736